Case: 1:11-cv-05468 Document #: 2427 Filed: 11/02/18 Page 1 of 1 PageID #:51320

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

Zimmer Nexgen Knee Implant Products Liability
Litigation, et al.
                                                   Plaintiff,
v.                                                              Case No.: 1:11−cv−05468
                                                                Honorable Rebecca R.
                                                                Pallmeyer
Zimmer, Inc., et al.
                                                   Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, November 2, 2018:


        MINUTE entry before the Honorable Rebecca R. Pallmeyer: Telephone
conference convened on 11/02/2018. The parties report continued progress in negotiating
a resolution of these cases. Further telephone conference is set for 12/13/18 at 10:00 a.m.
Mailed notice (mw, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
